ACCEPTED
                                                                                    01-12-001167-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                3/13/2015 4:37:16 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK


                          No. 01-12-01167-CV
            _______________________________________________
                                                               FILED IN
                                                        1st COURT OF APPEALS
                      In the Court of Appeals for the       HOUSTON, TEXAS
                     First District of Texas at Houston 3/13/2015 4:37:16 PM
            _______________________________________________
                                                        CHRISTOPHER A. PRINE
                                                                Clerk


                 THE BOARD OF TRUSTEES OF THE HOUSTON
               FIREFIGHTERS’ RELIEF AND RETIREMENT FUND,
                                                               Appellant
                                      V.

                         THE CITY OF HOUSTON, TEXAS,
                                                         Appellee
            _______________________________________________

               On Appeal from the 189th Judicial District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-28760
     ______________________________________________________________

                 Appellee’s Notification of Facts Relevant to
                 Consideration of the Motion for Rehearing
     ______________________________________________________________

To the Honorable First Court of Appeals:

       The City wants to apprise the Court of the following events and would

respectfully show as follows:

1.     The City has contemporaneously filed its motion for rehearing due on
       March 13, 2015.

2.     On March 6, 2015, Mayor Annise Parker and Mr. Todd Clark, chairman
       of the board of the Houston Firefighters’ Relief and Retirement Fund,
       signed an agreement that, if approved by the legislature, makes changes
     to the City’s and firefighters’ contribution rates into the firefighters’
     pension fund for the City fiscal years 2016 through 2018.

3.   On March 9, 2015, Rep. Sylvester Turner introduced a bill at the
     legislature, H.B. 2572, to modify the statute per the agreement.

4.   As part of the agreement, if the bill becomes law, the City must dismiss
     this suit the following day. (Ex. A – Agreement, ¶ 4).

5.   The regular term of the 84th Legislature ends on June 1, 2015, and the
     Governor then has until June 21, 2015, to sign or veto any bill.

6.   At this point, neither party knows whether H.B. 2572 will become law,
     but the parties and the Court should know that fact on or before June 21,
     2015.

7.   Appellee has notified the Court of these facts in case these facts affect the
     Court’s timetable for consideration of the motion for rehearing.


                                     Respectfully submitted,

                                     DONNA L. EDMUNDSON
                                     City Attorney
                                     JUDITH L. RAMSEY
                                     Chief, General Litigation Section

                                     By: /s/ Judith L. Ramsey
                                     Judith L. Ramsey
                                     Chief, General Litigation Section
                                     State Bar No. 16519550
                                     John B. Wallace
                                     Senior Assistant City Attorney
                                     State Bar No. 20769750
                                     City of Houston Legal Department
                                     900 Bagby, 4th Floor
                                     Houston, Texas 77002


                                       2
                                   Telephone: 832.393.6454
                                   Facsimile: 832.393.6259
                                   judith.ramsey@houstontx.gov
                                   john.wallace@houstontx.gov

                                   Attorneys for Appellee the City of Houston




                           Certificate of Service

       I hereby certify that on March 13, 2015, the foregoing was e-served on
the following counsel of record:

William A. Worthington
Jack G. Carnegie
STRASBURGER PRICE, LLP
909 Fannin Street, Suite 2300
Houston, Texas 77010
william.worthington@strasburger.com
jack.carnegie@strasburger.com

Attorneys for Appellant

                                           /s/ Judith L. Ramsey
                                          Judith L. Ramsey




                                      3
Exhibit A
                        AGREEMENT REGARDING LITIGATION
                                     „    _



        THIS Agreement Regarding Litigation and to Mutually Support Legislation (the
"Agreement") is executed and entered into as of the           day of March, 2015, by and between
Annise D. Parker, the Mayor of the City of Houston, Texas (the "Mayor" or the "City"), acting
on behalf of her Administration and the Houston Firefighters' Relief and- Retirement Fund
("I-IFRRF"). In sections 3 through 5 of this Agreement, wherever the text refers to an obligation
or action of the "City", such obligation or action shall mean one which the Mayor can accomplish
through her own administrative or mayoral powers.


       WHEREAS, HFRRF has presented City with a proposal favorable to general fund
balances during fiscal years 2016, 2017 and 2018 while maintaining firefighter benefits; and

        WHEREAS, FIFRRI: and Mayor desire to avoid the considerable expense of anticipated
and threatened litigation over a potential ordinance plan for new firefighters;

        NOW THEREFORE, for good and valuable consideration and in exchange for the
covenants contained herein and intending to be hound thereby, Mayor and HFRRF do hereby
stipulate, covenant, and agree as follows:

           1. HFRRF' will be responsible for securing a sponsor for a new bill in the regular
               session of the 84th Texas State Legislature modifying article 6243.2(1) to
               effectuate the following amendments to such article:

              (a) temporarily increase member contributions to the pension plan from 9% to 12%
                  of the member's salary for HFRRF fiscal years 2016, 2017 and 2018 only, and
                  immediately return to member contributions of 9% of salary thereafter.

              (b) temporarily set the City contribution rates to HFRRF as a percentage of total
                  firefighter payroll for City and HFRRF fiscal years 2016, 2017 and 2018 as
                  follows and immediate return to the pre-existing statutory contribution formula
                  thereafter:

              Fiscal Year 2016 City contribution as a percentage of firefighter payroll: 25.8%

              Fiscal Year 2017 City contribution as a percentage of firefighter payroll: 24.0%

              Fiscal Year 2018 City contribution as a percentage of firefighter payroll: 24.0%



                                          Page 1 of 3
   (c) At the end of fiscal year 2018, the provisions of the statute that effectuate the
       contribution rates for fiscal years 2016, 2017 and 2018 as described in
       Agreement subsections 1(a) and (b), above, shall expire.

    The same bill as is referenced in section 1, above, of this Agreement shall provide
    that amounts of unused leave pay at separation from City employment (i.e., so-
    called 'mustering-out` pay) of DROP participants constitute an employee
    contribution that the City shall pay in its entirety (as to each such DROP participant
    identified to the City) to the Fund, on behalf of each such DROP participant, as a
    "picked-up" (pursuant to Internal Revenue Code section 414(h)) pre-tax
    contribution, to be credited to the DROP participant's DROP account upon
    separation.

3. Through December 31, 2015, City agrees not to place upon a City Council agenda
    for consideration, propose, create or adopt a new or different pension plan, in
    addition to or in place of the current statutory plan, by ordinance or other means,
    for any City firefighters, newly hired or otherwise. If, however, the bill described
    in section 1 of this Agreement does not become a law, then as of June 22, 2015,
    City shall be relieved of its obligations under this section of this Agreement.

4. If the Texas Legislature adopts and passes a bill amending article 6243e.2(1) as
    provided in section 1 of this Agreement. above, and that bill becomes a law, then
    on the next business day after the bill becomes a law, the City will move to dismiss
    with prejudice each of the following cases relating to the Fund regardless of which
    court (district court, court of appeals, or Supreme Court) is hearing the case, the
    case's procedural stance, or any court decisions issued before the date that the City
    must move to dismiss the cases; and the City further agrees not to bring any lawsuit
    based on the same or similar allegations as appear in such cases based in whole or
    in part on events that occurred prior to the date of this Agreement:
   (a) The Board of Trustees of the Houston Firefighters' Relief and Retirement Fund
        v. The City of Houston, Texas, No. 01-12-01167-CV, 2015 Tex. App. LEXIS
       697 (Tex. App.—Houston 1" Dist. Jan 27, 2015), and
   (b) City of Houston v. Houston Firefighters' Relief and Retirement Fund, No. 14-
       14-00437-CV (Tex. App.—Houston 14th Dist.).

5. Through December 31, 2015, City aarees to oppose in each and every relevant
    forum and to each and every official, any bill or form of proposed legislation in
    the Texas Legislature, other than is addressed in this Agreement, that might have
    any effect on the provisions or operation of Texas Civil Statutes article 6243e.2(1),
    including any changes to the Texas Constitution, Codes and statutes, except for
    such changes that are agreed to by HFRRF in a written .communication by the
    HFRRF Board to the Mayor of the City of Houston. Through December 31, 2015,
    HFRRF will similarly oppose any bill in the Texas Legislature, other than is
    addressed in this Agreement, which would produce a material actuarial cost to the
    HFRRF pension plan.

                                Page 2 of 3
          6. Each signatory below is fully authorized to execute this agreement on behalf of
             the party to this Agreement shown above such signature.

          7. The invalidity or unenforceability of any provisions of this Agreement shall not
             affect the validity or enforceability of any other provision of this Agreement,
             which shall remain in full force and effect.

          8. The parties may not amend this Agreement, except by written agreement of the
             parties.

          9. No failure or delay in exercising any right or remedy under this Agreement
             operates as a waiver or estoppel of any right, remedy or condition.




       IN WITNESS WHEREOF, the parties hereunto executed this Agreement as of the day
and year first above written.

                        HOUSTON FIREFIGI-ITERS' RELIEF AND RETIREMENT FUND



                                      By (signature):
                                                                      Chairman of the Board




                                                     MAYOR OF THE CITY OF HOUSTON



                                      By (signature):-N--6-f-Ci-A— IT) • -Pasii):24S1
                                                                                 Mayor




                                       Page 3 o 13